              Case
               Case1:20-cv-04911-JGK
                    1:20-cv-04911-JGK Document
                                       Document43-1 Filed 12/04/20
                                                44 Filed   12/03/20 Page
                                                                     Page11of
                                                                            of22

                                                                                             ... -· ...
                                                                                             l'    _ ..,    -         _ _     ....   -   -   -·-- ~-;:_~   ,_




UNITED STATES DISTRICT COURT                                                                     ' ,• ,_ .. )!/!~= :'l.'
SOUTHERN DISTRICT OF NEW YORK                                                                ;i r. l-_,.....,..,...l"\ ~,;r 'c; T ·1 t ; ~ 1 - .:.•
                                                                                             t    f ..,,L           .,, _..,,, _\.. • .. •• - · ·· - - "               t~
......................................................... ..... .. .... .... ........ x              '\I        •   fl.                                    _    -• -   Ii

                                                                                                     - ~ _~·-~·~~ i~SJj:~I? ~~•-) o_I:
KNIGHT FIRST AMENDMENT INSTITUTE
AT COLUMBIA UNIVERSITY et al.,
                                                                                                                ~--=-- .=- ---=-~: _____. .__:_-
                                                Plaintiffs,
                         V.                                                               20 Civ. 4911 (JGK)

DEPARTMENT OF STATE et al.,

                                              Defendants .
 ....................................................................... x

                          STIPULATION AND ORDER OF DISMISSAL
                  OF DEFENDANT UNITED STATES DEPARTMENT OF THE NAVY

             WHEREAS Plaintiffs the Knight First Amendment Institute at Columbia University and

the American Civil Liberties Union ("Plaintiffs") submitted a Freedom of Information Act

("FOIA") request to multiple agencies on or about January 27, 2020, seeking records relating to

the prepublication review of certain identified publications or media appearances by 25 former

government officials;

             WHEREAS Plaintiffs filed this action against Defendants, including the United States

Department of the Navy (the "Navy"), on June 26, 2020, seeking to compel production of the

records sought in their FOIA request;

             WHEREAS Plaintiffs allege in their Complaint that the FOIA request was submitted to

the Navy;

             WHEREAS Defendants filed an Answer on August 2, 2020, in which the Navy averred

that it has no record of receiving the FOIA request; and

             WHEREAS the Navy has nevertheless conducted a search for records responsive to the

FOIA request and identified no responsive records,
         Case
          Case1:20-cv-04911-JGK
               1:20-cv-04911-JGK Document
                                  Document43-1 Filed12/04/20
                                           44 Filed  12/03/20 Page
                                                               Page22ofof22




       IT IS HEREBY STIPULATED AND AGREED by Plaintiffs and Defendants that all

claims against the Navy shall be dismissed with prejudice, and without fees or costs, pursuant to

Fed. R. Civ. P. 41(a).

Dated: December 3, 2020
       New York, New York

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                             By:         Sarah S. Normand
                                                    SARAH S. NORMAND
                                                    Assistant United States Attorney
                                                    86 Chambers Street, Third Floor
                                                    New York, New York 10007
                                                    Telephone: (212) 637-2709
                                                    Sarah.Normand@usdoj.gov


                                                     WACHTELL, LIPTON, ROSEN & KATZ

                                             By:        Jonathan M Moses
                                                    JONATHAN M. MOSES
                                                    51 West 52 nd St.
                                                    New York, New York 10019
                                                    Telephone: (212) 403-1000
                                                    JMMoses@wlrk.com

SO ORDERED.




                                                2
